Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s remarks filed on June 1, 2021, is acknowledged. 
	Claims 18-33 are currently pending and being examined.

WITHDRAWN OBJECTIONS AND REJECTIONS
The rejection of claims 18-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s arguments.

REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-33 is/are rejected under 35 U.S.C. 35 U.S.C. 103 as being as being unpatentable over Yakovlevsky (Yakovlevsky et al. US 2004/0219224 A1, Publication Date: 2004-11-04), in view of Smith (Smith et al, WO 2014/047231 A1, Publication Date: 2014-03-27).
Yakovlevsky teaches a spherical protein particles (SPPs), spherical nanocrystalline composite particles and crystalline SPPs ([0001]).
Yakovlevsky teaches that spherical protein particles (SPPs), spherical nanocrystalline composite particles and crystalline SPPs permit production of antibody conjugates ([0017]).

Yakovlevsky teaches CD20 antigen is expressed on the cancer cell surface ([0044]). CD3 is a homodimeric or heterodimeric antigen expressed on T cells in association with the T cell receptor complex and is required for T cell activation, as evidenced by Smith ([0002]).
Yakovlevsky teaches that antibody-SPPs can be encapsulated in at least one polymeric carrier to form microspheres by virtue of encapsulation within the matrix of the polymeric carrier to preserve their native and biologically active tertiary structure ([0273]).
Yakovlevsky teaches that antibody-SPPs can be encapsulated using various biocompatible and/or biodegradable polymers ([0273]).
Yakovlevsky teaches that in a preferred embodiment, the polymeric carrier comprises a single polymer type such as Polylactic-co-glycolyic acid (PLGA) ([0280], [0281], claim 60, 61).
Yakovlevsky teaches PLGA degrades after exposure to water by hydrolysis of the ester bond linkage to yield non-toxic monomers of lactic acid and glycolic acid ([0281]).
Yakovlevsky teaches that SPPs of biologically active proteins (e.g. antibodies) to be encapsulated are suspended in a polymeric carrier (e.g. PLGA). The polymer solution must be concentrated enough to completely coat the SPPs (preparation, collection) ([0270-0273])
Yakovlevsky teaches that following the contact, the antibody-SPPs and polymers can form nascent microspheres. The suspended nascent microspheres, along with the polymeric carrier are transferred to a larger volume of solution containing a surface active agent (activation) ([0275]).

Yakovlevsky does not explicitly teach/produce a specific CD3/CD20 antibody conjugate.
Smith teaches that CD3 is a homodimeric or heterodimeric antigen expressed on T cells in association with the T cell receptor complex and is required for T cell activation ([0002]).
Smith teaches bispecific antigen-binding molecules that bind both CD3 and a target antigen (such as CD20) would be useful in therapeutic settings in which specific targeting and T cell-mediated killing of cells that express the target antigen is desired ([0004]).
Smith teaches the CD20xCD3 bispecific antibodies induce T-cell mediated cytotoxicity on tumor cells (Examples 11, 15).
Smith teaches that CD20xCD3 bispecific antibody can be used to treat B cell cancer, e.g. follicular lymphoma, B cell chronic lymphocytic leukemia, B cell lymphoblastic lymphoma, Hodgkin lymphoma, Non-Hodgkin lymphoma, diffuse large B cell lymphoma, marginal zone lymphoma, Mantle cell lymphoma, hairy cell leukemia and Burkitt lymphoma (claims 45-47)
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of Yakovlevsky and to add teaching of Smith, to generate a CD3/CD20 bispecific antibody with biodegradable nanoparticle, doing so would produce a multifunctional therapeutic agent can target specific cancer cells and possess T-cell-mediated cytotoxicity, and to treat cancer such as lymphoma, as recognized by Smith.

Response to Arguments
For the rejection of claims 18-33 under 35 U.S.C. 103 over Yakovlevsky in view of Smith, Applicant argues that:

    PNG
    media_image1.png
    99
    584
    media_image1.png
    Greyscale

	Examiner noted that the rejection under 35 U.S.C. 102(a)(1)  in the previous Office Action should be rejection under 35 U.S.C. 103. The typographical error in the previous office action is regretted and has been corrected.
Applicant further argues that:

    PNG
    media_image2.png
    487
    579
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    245
    622
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    560
    620
    media_image4.png
    Greyscale


Applicant’s arguments have been considered, but have not been found persuasive. Claim 1, as currently written, recites “wherein the first antibody moiety and the second antibody moiety are connected by a biodegradable nanomaterial”. The term “connected” encompasses direct and indirect connections as well as covalent and non-covalent connections.  Additionally the claimed bispecific antibody is not limited to the exemplified structure and is not required to be on the surface of the nanoparticle/nanomaterial.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., structure shown above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
combination of antibodies ([0045], [0056], claim 40)  and bispecific antibodies (claim 44). Combinations of two monospecific antibodies or bispecific antibodies in the SPP would connect the monospecific antibodies or bispecific antibodies in the SPP. Thus the bispecific antibody as currently claimed is made obvious by Yakovlevsky.
Applicant further argues:

    PNG
    media_image5.png
    214
    583
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    272
    561
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    206
    578
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    213
    587
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    542
    579
    media_image9.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. Smith not only teaches structure of CD3/CD20 bispecific antibodies, but also teaches that simultaneously targeting CD3 and CD20 with antibody has therapeutic benefits (page 1, Background). Therefore, the teaching from Yakovlevsky and Smith would have motivated an ordinary skilled person in the art to make a SPP including a combination of antibodies of CD3 and CD20. Thus the rejection is maintained for the reasons of record.

s 18-25, 27-30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Smith et al, WO 2014/047231 A1, Publication Date: 2014-03-27), and in view of Mahapatro (Mahapatro et al. Journal of Nanobiotechnology, 2011, 9:55, Publication Date: 2011-11-28).
Smith teaches that CD3 is a homodimeric or heterodimeric antigen expressed on T cells in association with the T cell receptor complex and is required for T cell activation ([0002]).
Smith teaches that CD20 is a non-glycosylated phosphoprotein expressed on the cell membranes of mature B cells. CD20 is considered a B cell tumor-associated antigen because it is expressed by more than 95% of B-cell non-Hodgkin lymphomas (NHLs) and other B-cell malignancies, but it is absent on precursor B-cells, dendritic cells and plasma cells. Methods for treating cancer by targeting CD20 are known in the art ([0003]).
Smith teaches bispecific antigen-binding molecules that bind both CD3 and a target antigen (such as CD20) would be useful therapeutic settings,  in which specific targeting and T cell-mediated in killing of cells that express the target antigen is desired ([0004]).
Smith teaches specifically about bispecific antigen-binding molecules comprise a first antigen-binding domain that specifically binds human CD3, and a second antigen-binding domain that specifically binds CD20 ([0035-0058], claim 22).
Smith teaches that the first antigen-binding domain and the second antigen-binding domain may be directly or indirectly connected to one another to form a bispecific antigen-binding molecule ([0101]).
Smith teaches the method of generating bispecific antibody that bind CD3 and CD20 (Example 7).

Smith teaches that CD20xCD3 bispecific antibody can be used to treat B cell cancer, e.g. follicular lymphoma, B cell chronic lymphocytic leukemia, B cell lymphoblastic lymphoma, Hodgkin lymphoma, Non-Hodgkin lymphoma, diffuse large B cell lymphoma, marginal zone lymphoma, Mantle cell lymphoma, hairy cell leukemia and Burkitt lymphoma (claims 45-47)
However, Smith does not teach the first antibody moiety and the second antibody moiety are connected by a biodegradable nanomaterial, e.g. PLGA. 
Mahapatro teaches nanoparticles offer a suitable means to deliver macro-molecules such as proteins, peptides or genes in the body using various routes of administration (page 1, col. 2, para. 1). 
Mahapatro teaches that nano-sized materials provide a mechanism for local or site specific targeted delivery of macromolecules to the tissue/organ of interest, in vivo (page 1, col. 2, para. 1).
Mahapatro teaches that nanoparticles can also be designed for long-term systemic circulation within the body (page 2, col. 1, para. 1)
Mahapatro teaches that nanoparticles can be used with a multimodal approach and integrated systems, combining differerent properties such as tumor targeting, cancer therapy in an all-in-one system (page 2, col. 1, para. 1)
Mahapatro teaches biodegradable nanoparticles (page 4, cols. 1-2). 
Mahapatro further teaches PLGA is one of the most successfully used biodegradable polymers. It undergoes hydrolysis in the body to produce biodegradable metabolite monomers such as lactic acid and glycolic acid. Since lactic acid and glycolic acids are normally found in 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the bispecific antibody taught by Smith and to incorporate a PLGA based nanoparticle delivery system. Doing so would enhance the efficacy and decrease the toxicity of the antibody, because of nanoparticle’s versatile formulation, sustained release properties, sub cellular size and biocompatibility with various cells and tissue in the body, as recognized by Mahapatro (page 9, col. 1, para. 1).

Response to Arguments
For the rejection of claims 18-25, 27-30, 32 and 33 under 35 U.S.C. 103 over Smith in view of Mahaoatro, Applicant argues that:

    PNG
    media_image10.png
    390
    629
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    625
    623
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    207
    564
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    427
    577
    media_image13.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. With regard to specific delivery, one of skill in the art would have been motivated to use the nanoparticles of Mahapatro given the advantages taught by Mahapatro.  In particular, as set forth in the previous Office Action, Mahapatro teaches that nanoparticles can also be designed for long-term systemic circulation within the body (page 2, col. 1, para. 1). Mahapatro also teaches that nanoparticles can be used with a multimodal approach and integrated systems, combining differerent properties such as tumor targeting, cancer therapy in an all-in-one system (page 2, col. 1, para. 1). 
Furthermore, with regard to the mixture argument, the antibodies in the nanoparticles, including bispecific antibodies, would not be a loose mixture of antibodies as argued by Applicant, but would be connected by the nanoparticles.  Thus, Applicant’s evidence of the effects of antibody mixtures versus bispecific antibodies is not probative on the non-obviousness of the claimed invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 18-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10758625 B2, hereinafter Pat.625), in view of Smith (Smith et al, WO 2014/047231 A1, Publication Date: 2014-03-27).
The Pat.625 claims teach a bispecific antibody capable of being combined with an immune cell to enhance a targeting tumor killing capa-bility, wherein the antibody comprises a first antibody moi-ety that binds to an antigen expressed on an effector T cell and a second antibody moiety that binds to an antigen expressed on a target cell, wherein the first antibody moiety and the second antibody moiety are connected by a nano material which is a biodegradable nanomaterial, wherein the nanomaterial is polylactic acid-glycolic acid, the target cell is a cancer cell, and the antigen expressed on the effector T cell is CD3 (claim 1).
The Pat.625 claims teach a method for producing a bispecific antibody which comprises connecting the nanomaterial to the first antibody moiety and the second antibody moiety (claim 2).

The Pat.625 claims teach the method, wherein the nano-material is polylactic acid-glycolic acid and the solvent is any one of acetone, butanone, methanol, ethanol or isopro-panol or a mixture thereof (claim 4).
The Pat.625 claims teach that the bispecific antibody can be used to treat a tumor, including liver cancer, non-small cell lung cancer, small cell lung cancer, adrenocortical carcinoma, acute (chronic B) lymphocytoma, myeloma, prostate cancer, breast cancer, esophageal cancer, gastric cancer, colorectal cancer, cervical cancer, kidney cancer, bladder cancer and lymphoma (claims 5-6).
The Pat.625 claims do not teach a specific CD3/CD20 antibody conjugate.
Smith teaches bispecific antigen-binding molecules that bind both CD3 and a target antigen (such as CD20) would be useful therapeutic settings,  in which specific targeting and T cell-mediated in killing of cells that express the target antigen is desired ([0004]).
Smith teaches specifically about bispecific antigen-binding molecules comprise a first antigen-binding domain that specifically binds human CD3, and a second antigen-binding domain that specifically binds CD20 ([0035-0058], claim 22).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of ‘625 claims and to add teaching of Smith, to generate a CD3/CD20 bispecific antibody with biodegradable nanoparticle, doing so would produce a multifunctional therapeutic agent can target specific cancer cells and possess T-cell-mediated cytotoxicity, as recognized by Smith.

Response to Arguments
For the Double Patenting rejection of claims 18-23, applicant argues:

    PNG
    media_image14.png
    242
    581
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    99
    580
    media_image15.png
    Greyscale

	Applicant’s arguments have been fully considered, but since Applicant did not specifically point out the supposed errors in the rejection and no terminal disclaimer has been filed, thus the rejection cannot be overcame and therefore is maintained.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dominguez (Dominguez et al., Vaccine, 28, 1383-1390, Publication Date: 2009-11-18), and further in view of Smith (Smith et al, WO 2014/047231 A1, Publication Date: 2014-03-27) and Mahapatro (Mahapatro et al. Journal of Nanobiotechnology, 2011, 9:55, Publication Date: 2011-11-28)..


    PNG
    media_image16.png
    447
    922
    media_image16.png
    Greyscale

Dominguez teaches the method of making nanoparticle-2 antibody conjugates: Nanoparticles were washed in 25mM MES (N-morpholino ethane sulfonic acid) buffer, pH 6. Washed nanoparticles (10 mg) were mixed with 1mg of antibody in 25mM MES buffer, pH 6. Nanoparticles and antibodies were incubated overnight at 4 .C. After incubation, nanoparticles were washed three times with PBS by centrifugation to remove excess of antibody. Possible free carboxyl groups were blocked with 1% bovine serum albumin (BSA). After blocking, conjugated nanoparticles were washed with PBS and resuspended in 1mL of PBS-Triton-0.01% and stored at 4 .C. (page 1384, 2.2). This is the first time that a nanoparticle conjugated with multiple antibodies to modulate the tumor microenvironment and activate antitumor responses has been generated (page1389, col. 2, para. 2).
Dominguez teaches that the conjugate has strong anti-tumor activity in mouse model (Balb/c mice implanted with TUBO cells, Figs. 4 and 5).

Dominguez teaches that the bispecific antibody-nanoparticle conjugate can be delivered specifically targeting the tumor and also induce immune responses (Discussion).
Dominguez teaches although we have only tested the biodegradable polylactic acid (PLA) nanoparticles there are other biodegradable nanoparticles such as poly(lactic-co-glycolic acid) (PLGA) nanoparticles that can be used in vivo (page 1389, col. 2)
Dominguez does not teach/produce a CD3/CD20 biodegradable nanoparticles conjugate, 
Smith teaches that CD3 is a homodimeric or heterodimeric antigen expressed on T cells in association with the T cell receptor complex and is required for T cell activation ([0002]).
Smith teaches bispecific antigen-binding molecules that bind both CD3 and a target antigen (such as CD20) would be useful in therapeutic settings in which specific targeting and T cell-mediated killing of cells that express the target antigen is desired ([0004]).
Smith teaches the CD20xCD3 bispecific antibodies induce T-cell mediated cytotoxicity on tumor cells (Examples 11, 15).
Smith teaches that CD20xCD3 bispecific antibody can be used to treat B cell cancer, e.g. follicular lymphoma, B cell chronic lymphocytic leukemia, B cell lymphoblastic lymphoma, Hodgkin lymphoma, Non-Hodgkin lymphoma, diffuse large B cell lymphoma, marginal zone lymphoma, Mantle cell lymphoma, hairy cell leukemia and Burkitt lymphoma (claims 45-47).
Mahapatro teaches biodegradable nanoparticles, including PLGA and PLA (page 4, cols. 1-2). 

It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of Dominguez and to add teaching of Smith and Mahapatro, to generate a CD3/CD20 – PLGA biodegradable nanoparticle conjugate. The skilled artisan would have expected success in substituting CD3/CD20, taught by Dominguez, for the RNEU/CD40 cancer treatment because Dominguez teaches that multiple antibody-nanoparticle conjugates are useful for treating cancer and have advantages compared to traditional bispecific antibodies. Smith teaches the CD3/CD20 bispecific antibody are useful in treating various cancers. Mahapatro teaches PLGA is one of the best biodegradable nanoparticles for protein/peptide conjugates. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the CD3/CD20 - PLGA nanoparticle conjugate would still have therapeutic effectiveness. The motivation would have been to expand the options of cancer treatment, and to develop a new CD3/CD20 conjugate platform with more flexibility, as recognized by Dominguez.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        

/PETER J REDDIG/            Primary Examiner, Art Unit 1642